       Case 1:20-cv-02085-VEC Document 60 Filed 02/12/21 Page 1 of 2
                                                          USDC SDNY
                                                          DOCUMENT
                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                             DATE FILED: 2/12/2021
 -------------------------------------------------------------- X
 CHRISTIAN CASTILLO,                                            :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :   20-cv-2085 (VEC)
                                                                :
 SKANSKA INC., SKANSKA USA INC.,                                :       ORDER
 SKANSKA MOYNIHAN TRAIN BUILDERS A :
 JOINT VENTURE, AMTRAK A/K/A                                    :
 NATIONAL RAILROAD PASSENGER                                    :
 CORPORATION D/B/A AMTRAK, EMPIRE                               :
 STATE DEVELOPMENT CORPORATION,                                 :
 RELATED CONSTRUCTION LLC, VORNADO :
 REALTY TRUST, MOYIHAN TRAIN HALL                               :
 DEVELOPER LLC, NEW YORK AND NEW                                :
 JERSEY PORT AUTHORITY, METROPOLITAN:
 TRANSPORTATION AUTHORITY,                                      :
 METROPOLITAN TRANSPORTATION                                    :
 AUTHORITY CONSTRUCTION COMPANY, :
 CITY OF NEW YORK, NEW YORK CITY                                :
 DEPARTMENT OF TRANSPORTATION, NEW :
 YORK CITY DEPARTMENT OF DESIGN AND :
 CONSTRUCTION, NEW YORK CITY TRANSIT :
 AUTHORITY, AND MUNOZ ENGINEERING & :
 LAND SURVEYING, D.P.C.,                                        :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on multiple occasions, the parties have indicated to the Court that Defendant

Amtrak may not be a proper party to this case because Amtrak may not have any ownership or

other interest in the premises on which Plaintiff’s injury occurred;

        WHEREAS on December 22, 2020, the parties filed a joint letter stating that they

intended to resolve Amtrak’s involvement in this matter by means of a Rule 36 request for

admission (Dkt. 57);
          Case 1:20-cv-02085-VEC Document 60 Filed 02/12/21 Page 2 of 2




       WHEREAS on December 23, 2020, the Court granted the parties’ request and ordered

Plaintiff to serve a Rule 36 request for admission on Amtrak not later than January 8, 2021, and

ordered Amtrak to respond within 30 days or otherwise have the matter deemed admitted (Dkt.

58);

       WHEREAS on January 12, 2021, Plaintiff filed the Rule 36 request on the docket and

confirmed via an email to Chambers that he had served the request on Amtrak on January 8,

2021 (Dkt. 59);

       WHEREAS per the request, Plaintiff seeks an admission that, on October 16, 2019,

Amtrak owned only the track bed and train shed below the premises known as Moynihan Train

Hall and that Amtrak did not own Moynihan Trail Hall; and

       WHEREAS as of the date of this Order, Amtrak has not filed any response on the docket,

such that the Court may properly deem the matters in Plaintiff’s Rule 36 request admitted;

       IT IS HEREBY ORDERED that not later than February 26, 2021, Plaintiff must show

cause why this Court should not dismiss Amtrak as a defendant in this case. Plaintiff must also

show cause why, if the Court dismisses Amtrak, the Court should not remand this matter to New

York State court for lack of jurisdiction.

       IT IS FURTHER ORDERED that Defendants may respond to Plaintiff’s submission not

later than March 5, 2021.




SO ORDERED.
                                                          _____________________
                                                         ________________________ _ __
Date: February 12, 2021                                     VALERIE CAPRONI
                                                                       CAPRON    NI
      New York, New York                                  United States District Judge




                                                2
